DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on or about 12/10/20 has been fully considered and made of record.  Claims 1-7, 16-25 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 21, 23-25 is/are rejected under 35 U.S.C. 102 as being anticipated by Kaimori et al (20140184011).
Kaimori discloses the claimed method of assembling a hairpin motor comprising: 
providing separate first and second hairpin blanks 240  having separate insulation coatings and no common encasement (see Fig. 5, and the discussed in the abstract lines 3-5, for the teaching of hairpins for stator slot in form of conducting bars or winding conductors with insulation coating thereto).  
separately forming first and second hairpins 240 to each have first and second legs 240a, 240b (see Fig. 5);

bending the first legs 240a of each hairpin to form first twists (see Fig. 5); and 
joining ends of the first twists together by welding  (see Fig. 5, designation as weld).
Limitation of claims 2-3 are also met by the above (see process as shown in Fig. 5).
Limitations of claim 21, 23-24 are also met by the above (see Fig. 5)
As Applied to claim25, refer to Fig. 2 for the teaching of an assembly that including inserting of a rotor 250 into the stator core 230, respectively.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al in view of Guercioni (7721413).
Takahashi et al discloses the claimed method of assembling a hairpin motor comprising: 	separately forming first and second hairpins 31, 32's to each have first and second legs (see Fig. 1, col. 4, lines 27-50);
inserting the first legs 31 in a first stator slot 2 and the second legs in a second stator slot (see Fig- 1);
bending the first legs 31/32 of each hairpin to form first twists (see Fig. 2); and 
joining ends of the first twists together (see Fig.3, and Fig. 10).
Guercioni discloses the newly added limitations of providing separate first and second hairpin blanks having separate insulation coatings and no common encasement (see Fig. 20, and the discussion at col. 6, lines 29-35).   Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filling date of the invention to employ the Guercioni's teaching above onto invention of 
Limitation of claim 2 is also met by the combination teaching above (see Fig. 3 of the Takahashi)
As applied to claim 3 refer to Figs. 2- 3 of the Takehashi for the teaching of twisting direction (col. 4, lines 26-36).
As applied to claim 4, it the repeat process refer to process of claim 1 above for additional third and fourth hairpins and the inserting of the third and fourth hairpins into the associated slot of the stator (refer to Figs. 9-10 for additional hairpins and the process of making them). Further, claim 4 is considered a standard option of stator bars forming process without exercising any inventive skills.
As applied to claims 5-6, refer to Takehashi's Figs. 9-10 for teaching of joining end s of hairpins by welding.
As applied to claim 7, refer to product Fig. 9 and process of Fig. 10 for producing of multi hairpins and interconnect them to form a winding.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 21, 13-25 have been considered but are moot because the new ground of rejection set forth above.

Allowable Subject Matter
Claims 16-20 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt